 
Exhibit 10.2
AMENDMENT NO. 1 TO AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
 
This AMENDMENT NO. 1 TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the
“Amendment”) is made and entered into as of April 21, 2010 by and between
Astoria Federal Savings And Loan Association, a savings association organized
and operating under the federal laws of the United States and having an office
at One Astoria Federal Plaza, Lake Success, New York 11042-1085 (the
“Association”), and George L. Engelke, Jr., an individual residing at 83 Chelsea
Road, Garden City, New York 11530 (the “Executive”).
 
Witnesseth:
 
Whereas, the Executive and the Association are parties to an Employment
Agreement entered into on January 1, 1996 (the “Initial Effective Date”),
amended and restated on January 1, 2000, further amended as of August 15, 2007
and amended and restated again as of January 1, 2009 (such agreement, as amended
and restated through January 1, 2009, the “Prior Agreement”); and
 
Whereas, the Executive and the Association wish to further amend and modify the
Prior Agreement pursuant to Section 25 thereof;
 
Now, Therefore, in consideration of the premises and the mutual covenants and
conditions hereinafter set forth, the Association and the Executive hereby agree
as follows:
 
1.
Section 2(a) and (b) of the Prior Agreement shall be amended to read in its
entirety as follows:

 
(a)           The terms and conditions of this Agreement shall be and remain in
effect during the period of employment established under this Section 2 (the
“Employment Period”). The Employment Period shall be for an initial term of
three years beginning on the Initial Effective Date and ending on the third
anniversary date of the Effective Date, plus such extensions, if any, as are
provided by the Board of Directors of the Association (the “Board”) as provided
below. Prior to the first anniversary of the date of this Agreement and on each
anniversary date thereafter (each an “Anniversary Date), the Board shall review
the terms of this Agreement and the Executive’s performance of services
hereunder and may, in the absence of objection from the Executive, approve an
extension of the Employment Period. In such event, the Employment Period shall
be extended to the third anniversary of the relevant Anniversary Date (or, if
earlier the Executive’s seventy-fifth (75th) birthday. In no event shall any
extension cause the Employment Period to end later than the Executive’s
seventy-fifth (75th) birthday.  Unless sooner terminated by non-extension, the
Employment Period will end automatically, without the requirement of any notice
or other action, on the Executive’s seventy-fifth (75th) birthday.

 

--------------------------------------------------------------------------------

 
 
(b)           For all purposes of this Agreement, the term “Remaining Unexpired
Employment Period” as of any date shall mean the period beginning on such date
and ending on the earlier of (i) the Anniversary Date on which the Employment
Period (as extended pursuant to Section 2(a) of this Agreement) is then
scheduled to expire and (ii) the Executive’s seventy-fifth (75th) birthday.
 
2.
Section 3 of the Prior Agreement shall be amended to read in its entirety as
follows:

 
The Executive shall serve as Chairman and Chief Executive Officer of the
Association, having such power, authority and responsibility and performing such
duties as are prescribed by or pursuant to the By-Laws of the Association and as
are customarily associated with such position. The Executive shall devote his
full business time and attention (other than during weekends, holidays, approved
vacation periods, and periods of illness or approved leaves of absence) to the
business and affairs of the Association and shall use his best efforts to
advance the interests of the Association.  The Association reserves the right,
from time to time, to separate the roles of Chairman and Chief Executive Officer
and to transfer either, but not both, to an individual other than the Executive;
in such event the effective date of such separation shall be referred to in this
Agreement as the “Transition Date.”  Following the Transition Date, the
Executive shall continue to be an employee of the Association.
 
3.
Section 4 of the Prior Agreement shall be amended to read in its entirety as
follows:

 
In consideration for the services to be rendered by the Executive as Chairman
and Chief Executive Officer hereunder, the Association shall pay to him a salary
at an initial annual rate of ONE MILLION ONE HUNDRED FORTY TWO THOUSAND DOLLARS
($1,142,000), payable in approximately equal installments in accordance with the
Association’s customary payroll practices for senior officers. At least annually
during the Employment Period, the Board shall review the Executive’s annual rate
of salary and may, in its discretion, approve an increase therein. In no event
shall the Executive's annual rate of salary under this Agreement in effect at a
particular time be reduced without his or her prior written consent and any such
reduction in the absence of such consent shall be a material breach of this
Agreement. In addition to salary, the Executive may receive other cash
compensation from the Association for services hereunder at such times, in such
amounts and on such terms and conditions as the Board may determine from time to
time. If the Association determines to separate the roles of Chairman and Chief
Executive Officer, the Executive’s compensation shall be adjusted in such manner
as the Association may determine, subject to the following:
 
(a)           The Executive’s annual rate of base salary shall not be reduced
below Seven Hundred and Fifty Thousand Dollars ($750,000).
 
(b)           Following the Transition Date, the Executive’s base salary for
purposes of calculating his .benefits under the Astoria Federal Savings and Loan
Association Group Life Insurance Plan, Excess Pension Plan and Supplemental
Pension Plan shall be deemed to continue at the annual rate in effect
immediately prior to the Transition Date.

 
Page 2 of 7

--------------------------------------------------------------------------------

 
 
(c)           Following the Transition Date, the base salary used for purposes
of computing the termination benefit (if any) payable under sections 9(b)(iv),
(v) and (vii) of this Agreement shall in no event be less than the annual rate
of base salary in effect for the Executive immediately prior to the Transition
Date.
 
(d)           Following the Transition Date, the target incentive opportunity
used for purposes of computing the termination benefit (if any) payable under
section 9(b)(vii) of this Agreement shall be the target incentive opportunity
(expressed as a percentage of base salary) in effect immediately prior to the
Transition Date.
 
It is the intent of the parties that adjustments to the Executive’s rate of base
salary or participation in incentive plans that may occur on or after the
Transition Date not diminish the benefits for which the Executive may be
eligible under the Astoria Federal Savings and Loan Association Group Life
Insurance Plan, Excess Pension Plan and Supplemental Pension Plan or the
termination benefits which may become payable to him under section 9(b)(iv), (v)
or (vii) of this Agreement.  The foregoing provisions shall be construed to give
effect to such intent.
 
4.
Section 6(b) of the Prior Agreement shall be amended to read in its entirety as
follows:

 
(b)           To the maximum extent permitted under applicable law, during the
Employment Period and for the maximum period allowed under applicable law
thereafter, the Association shall indemnify the Executive against, and hold him
harmless from any costs, liabilities, losses and exposures for acts or omissions
in connection with service as an officer or director of the Association or
service in other capacities at the request of the Association, to the fullest
extent and on the most favorable terms and conditions that similar
indemnification is offered to any director or officer of the Association or any
subsidiary or affiliate thereof.  No provision in this Agreement nor any
termination or expiration of this Agreement is intended to authorize the
elimination or impairment of any right to indemnification or to advancement of
expenses arising under a provision of the charter or a bylaw of the Association
by amendment to such a provision after the occurrence of an act or omission that
is the subject of an action, suit or proceeding for which indemnification is
sought.
 
5.
Section 9(a)(i)(C) and (D) of the Prior Agreement shall be amended to read in
its entirety as follows:

 
(C)           the expiration of a thirty (30) day period following the date on
which the Executive gives written notice to the Association of its material
failure that is not directly related to the separation of the roles of Chief
Executive Officer under Section 3 of the Agreement, whether by amendment of the
Association’s Charter or By-laws, action of the Board or the Association’s
stockholders or otherwise, to vest in the Executive the functions, duties, or
responsibilities prescribed in Section 3 of this Agreement as of the date
hereof, unless, during such thirty (30) day period, the Association cures such
failure in a manner determined by the Executive, in his or her discretion, to be
satisfactory; or

 
Page 3 of 7

--------------------------------------------------------------------------------

 
 
 (D)           the expiration of a thirty (30) day period following the date on
which the Executive gives written notice to the Association of its material
breach of any term, condition or covenant contained in this Agreement
(including, without limitation, any reduction of the Executive’s rate of base
salary in effect from time to time except as contemplated by the last sentence
of Section 4, and any change in the terms and conditions of any compensation or
benefit program in which the Executive participates which, either individually
or together with other changes, has a material adverse effect on the aggregate
value of his total compensation package, except as contemplated by the last
sentence of Section 4), unless, during such thirty (30) day period, the
Association cures such failure in a manner determined by the Executive, in his
or her discretion, to be satisfactory; or
 
6.
Subparagraph (V) of the provision for determination of the “SEVLS” component of
the DB Severance Payment under section 9(b)(v) of the Prior Agreement shall be
amended to read in its entirety as follows:

 
(V)           for purpose of calculating the Executive’s monthly or annual
benefit under the defined benefit plans, the following sums shall be added to
the Executive’s compensation recognized under such plans for the most recent
year recognized:
 
(1)           payments made pursuant to Section 9(b)(i) that constitute base
salary;
 
(2)           the Salary Severance Payment;
 
(3)           the Option Surrender Payment; and
 
(4)           the RRP Surrender Payment.
 
7.
Section 9(b)(vii) of the Prior Agreement shall be amended by deleting the
variable “AP” from the equation therein, deleting the definition of “AP” therein
and amending the definition of “TIO” therein to read in its entirety as follows:

 
“TIO” is the target incentive opportunity (expressed as a percentage of base
salary) established by the Compensation Committee of the Board for the Executive
pursuant to the Astoria Financial Corporation Executive Officer Annual Incentive
Plan in effect at the time immediately prior to the Executive’s termination of
employment with the Association; provided, however, that in the event of the
Executive’s voluntary resignation pursuant to Section 9(a)(i) above following
written notice of a reduction in the Executive’s target incentive opportunity
that results in or contributes to a material adverse effect on the aggregate
value of the Executive’s total compensation package, that is the basis for such
resignation under Section 9(a)(i)(D) above, “TIO” is the target incentive
opportunity in effect at the time immediately prior to the reduction that is the
subject of such written notice; and
 
 
Page 4 of 7

--------------------------------------------------------------------------------

 
 
8.
The Prior Agreement shall be amended to remove Section 30 therefrom.

 
9.
Each reference to the “Remaining Unexpired Employment Period” in the Prior
Agreement under Section 9(b) shall be amended to provide that the Remaining
Unexpired Employment Period is expressed as a number of years and fractions of
years.

 
10.
Each reference to “Thacher Proffitt & Wood LLP” in the Prior Agreement, whether
with or without the LLP designation, shall be replaced by a reference to
“Sonnenschein Nath & Rosenthal LLP.”

 
11.
Except as specifically provided herein, the provisions of the Prior Agreement
shall continue in full force and effect.


 
Page 5 of 7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Association has caused this Amendment to be executed and
the Executive has hereunto set his or her hand, all as of the day and year first
above written.
 
ATTEST:
 
Astoria Federal Savings And Loan Association
       
/S/ Thomas V. Lavery
 
By:
/S/ Monte N. Redman
Name: Thomas E. Lavery
 
Name: 
Monte N. Redman
   
Title:
President and Chief Operating Officer
       
[Seal]
 
 /S/ George L. Engelke, Jr.
   
George L. Engelke, Jr.


 
Page 6 of 7

--------------------------------------------------------------------------------

 


STATE OF NEW YORK
)
   
)
ss.:
COUNTY OF NASSAU
)
 



On this 21st day of April, 2010 before me, the undersigned, personally appeared
George L. Engelke, Jr., personally known to me or proved to me on the basis of
satisfactory evidence to be the individual(s) whose name(s) is (are) subscribed
to the within instrument and acknowledged to me that he/she/they executed the
same in his/her/their capacity(ies), and that by his/her/their signature(s) on
the instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument.


/S/ Marygrace Farruggia
Name: Marygrace Farruggia
Notary Public, State of New York
No. 4998931
Qualified in Suffolk County
Commission Expires: July 13, 2010

 
STATE OF NEW YORK
)
   
)
ss.:
COUNTY OF NASSAU
)
 



On this 21st day of April, 2010 before me, the undersigned, personally appeared
Monte N. Redman, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual(s) whose name(s) is (are) subscribed
to the within instrument and acknowledged to me that he/she/they executed the
same in his/her/their capacity(ies), and that by his/her/their signature(s) on
the instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument.


/S/ Marygrace Farruggia
Name: Marygrace Farruggia
Notary Public, State of New York
No. 4998931
Qualified in Suffolk County
Commission Expires: July 13, 2010

 
 
Page 7 of 7

--------------------------------------------------------------------------------

 
 